***********
The Full Industrial Commission, having carefully considered the transcript of evidence, argument, briefs and contentions of the parties, finds that the pro se plaintiff at the hearing of this matter and appeal, prior to representation, had limited understanding and appreciation of his burden of proof, the rules of evidence and procedural requirements to be met under the Tort Claims Act, for good cause shown and in discretion of the Full Commission:
IT IS ORDERED that plaintiff's motion is granted in part and this case shall be bifurcated in the interest of justice and remanded to the Deputy Commissioner Section for taking evidence on damages, if any.
No costs are assessed at this time.
This the __ day of December, 2010.
                                S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/___________________ CHRISTOPHER SCOTT COMMISSIONER
S/___________________ STACI T. MEYER COMMISSIONER *Page 1